department of the treasury internal_revenue_service washington d c tax exempt and covenant ities division _ dec uniform issue list ermatiarmennia a kabibsanane se t pe eh ot legend taxpayer a ip tthtnenenenanenbiiseneee htnnrenanenenenntinitt financial advisor b financial_institution c s trntsteeasnnnesennntstessesnnnnennns financiat institution d’ tttestesunnnenenansanevennnansnnotrarenens sep ira account hrca aenenenrihianniimerbiiniaminn amount amount prerererterererrer rer assvannenunenennianeaneene dear hiterbtitaesine this is in response to a letter dated date in which your authorized representative requests on your behalf a waiver of the 60-day rollover requirement contained in sec_408 of the internal_revenue_code the code ‘the following facts and representations have been submitted under penalty of perjury in support of the ruling requested taxpayer a age is a self-employed physician and a single mother who established and maintained a simplified_employee_pension individual_retirement_arrangement ‘sep ira account with financial_institution d pursuant to sec_408 of the code during the late taxpayer a met and began using the services of financial advisor b an employee of financial_institution c an independent broker dealer in taxpayer a became financial advisor b's client and from until the relied summer of he served as her primary financial advisor taxpayer a heavily on financial advisor b's advice in many of her personal financial decisions including matters pertaining to her retirement program in the summer of financial advisor b recommended that taxpayer a invest amount from sep ira account into a short-term investment of less than days after being convinced by financial advisor b that the money could be rolled over taxpayer a withdrew the money from sep ra account and on teheeeren and delivered the funds to financial advisor b to be invested on her behalf on the taxpayer delivered to financial advisor b two personal checks totaling amount made out to financial_institution d as her ra trustee for redeposit into sep ira account financial advisor b assured taxpayer a that he had redeposited her withdrawn ira funds with financial_institution d and she assumed that the withdrawal and redeposit had met the requirements for a tax-free_rollover taxpayer a’s reliance upon financial advisor b proved to be misplaced in wneanes seo4 the fbl notified taxpayer a that financial advisor b was being investigated for theft fraud and other violations upon further investigation the taxpayer discovered that financial advisor b had stolen a substantial majority of the checks that she had given to financial advisor b to her entire savings and most of the money from custodial accounts maintained for her two children complete a rollover of funds back into her ira were never redeposited with by the time taxpayer a learned that she had been financial_institution d defrauded the 60-day period allowed under code sec_408 for a rollover of amount back into sep ira account had expired taxpayer a immediately sued financial advisor b and his employer financial_institution c on taxpayer a through mediation proceedings received amount from financial_institution c in settlement of claims against it arising from the activities of financial advisor b the settlement with financial_institution c included amount taxpayer a’s sep ira assets in date the taxpayer filed this ruling_request taxpayer a requests that the internal_revenue_service waive the 60-day rollover requirement contained in sec_408 of the code with respect to the in a sep ira distribution of amount so that she may redeposit amount account sec_408 of the code provides that except as otherwise provided in sec_408 any amount_paid or distributed out of an ira shall be included in ‘gross income by the payee or distributee as the case may be in the manner provided under sec_72 of the code sec_408 of the code defines and provides the rules applicable to ira_rollovers sec_408 of the code provides that sec_408 of the code does not apply to any amount_paid or distributed out of an ira to the individual for whose benefit the ira is maintained if i the entire amount received including money and any other_property is paid into an ira for the benefit of such individual not later than the 60' day after the day on which the individual receives the payment or distribution or i the entire amount received including money and any other_property is paid into an eligible_retirement_plan other than an ira for the benefit of such individual not later than the day after the date on which the payment or distribution is received except that the maximum amount which may be paid into such plan may not exceed the portion of the amount received which is includible in gross_income determined without regard to sec_408 sec_408 d3 b of the code provides that sec_408 does not apply to any amount described in sec_408 d a i received by an individual from an ira if at any time during the 1-year period ending on the day of such receipt such individual received any other amount described in sec_408 from an ira which was not includible in gross_income because of the application of sec_408 sec_408 of the code provides a similar 60-day rollover period for partial rollovers sec_408 d e of the code provides that the rollover provisions of sec_408 do not apply to any amount required to be distributed under sec_408 a sec_408 i of the code provides 'that the secretary may waive the day requirement under sec_408 and sec_408 d of the code where the failure to waive such requirement would be against equity or good conscience including casualty disaster or other events beyond the reasonable control of the individual subject_to such requirement only distributions that occurred after date are eligible for the waiver under sec_408 of the code revproc_2003_16 2003_4_irb_359 date provides that in determining whether to grant a waiver of the 60-day rollover requirement pursuant to sec_408 3xi the service will consider all relevant facts and circumstances including errors committed by a financial_institution inability to complete a rollover due to death disability hospitalization incarceration restrictions imposed by a foreigh country or postal error the use of the amount distributed for example in the case of payment by check whether the check was cashed and the time elapsed since the distribution occurred in this case taxpayer a withdrew amount from sep ira account relying on assurances from the trusted but dishonest financial advisor b thal the money could be refunded to a qualified ira within days thus avoiding the imposition of tax on the withdrawal moreover to assure that she completed a nontaxable rollover of her funds back to sep ira account taxpayer a onthe day delivered two checks totaling amount to financial advisor b with specific instructions to redeposit the amounts back into sep ira account having been assured by financial advisor b that the redeposit had been completed timely taxpayer a erroneously assumed that a valid rollover of amount had taken place into sep ira account and that she was not subject_to tax on account of the withdrawal taxpayer a only became aware of a problem after she was contacted by the fbi and informed that she had been defrauded moreover financial_institution c assumed responsibility for the matfeasance of its employee and reimbursed taxpayer a not only for amount but also for substantially larger financial losses experienced by her and her family the information presented and the documentation submitted by taxpayer a is consistent with her assertion that her failure to accomplish a timely rollover was beyond her reasonable control within the meaning of sec_408 af the code and occurred despite her due ‘amount was redeposited timely in sep ira account moreover the failure to accomplish this rollover was caused by the numerous errors and violations of law and fiduciary responsibility committed by financial_institution c's employee therefore pursuant to sec_408 of the code the service hereby waives the 60-day rollover requirement with respect to the distribution of is granted a period of days amount from sep ira account taxpayer a from the issuance of this ruling letter to contribute a portion amount into a rollover ira provided all other requirements of sec_408 of the code diligence in attempting to assure that except the 60-day requirement are met with respect to such contribution ‘amount will be considered rollover_contribution within the meaning of sec_408 of the code no opinion is expressed as to the tax treatment of the transaction described herein under the provisions of any other section of either the code or regulations that may be applicable thereto this ruling letter is directed only to the taxpayer who requested it sec_6110 of the code provides that it may not be used or cited as precedent copies of this letter and related documents have been sent to your authorized representative in accordance with a power_of_attorney on file in this office wish to inquire about this ruling please address all correspondence to se t ep ra t1 if you ' sincerely cgbbrrli woitbey caron a watkins manager employee_plans technical group
